The indictment in this case charged that on the 10th day of September, 1933, the plaintiff in error, Arthur Aldrich, Jr., made an assault upon one Louis Ross in Broward County, Florida, and did then and there feloniously rob, steal and take from the "person or custody of the said Louis Ross $63.48, the property of R.B. Springer and Standard Oil Company, he the said Arthur Aldrich, Jr., being then and there armed with a dangerous weapon, to-wit: a 22-caliber rifle, with intent then and there if resisted to kill or maim the said Louis Ross, contrary to the statute (Chapter 13972, Acts 1929) in such cases made and provided." *Page 353 
Motion to quash the indictment was interposed and overruled, the defendant tried and convicted, and thereupon sentence of twenty years imprisonment was imposed upon him by the court below. He has sued out this writ of error to the judgment.
The judgment must be reversed on the authority of Croft v. State, 109 Fla. 188, 146 Sou. Rep. 649. In that case this Court held that an indictment in almost the precise language of the indictment here challenged was fatally defective because, in charging the offense as consisting of defendant's robbing, stealing, and taking a company's money from the person "or" custody of its agent or servant, it was infected with the vice of duplicity in that it undertook to charge two separate crimes in the alternative in one count. See also Hill v. State, 145 Ala. 58, 40 Sou. Rep. 654. In addition to the foregoing objection, another appears in the indictment in that it wholly fails to allege or show whether Standard Oil Company, the alleged part owner of the money stolen, was an individual, partnership or a corporation at the time of the offense. See: Croft v. State,supra (3rd headnote).
Reversed.
WHITFIELD, C.J., and ELLIS, TERRELL and BUFORD, J.J., concur.
BROWN, J., dissents.